Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicate where omissions have been made.

 

 

Exhibit 10.2

 

English Convenience Translation

-Original Agreement has been executed in Mandarin Chinese-

 

 

 

 

 

 

Grant Contract for State-owned Construction Land Use Right in Shanghai City

(Category of Industrial Land Use Project)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shanghai Planning and Land Resource Administration Bureau




1

 

--------------------------------------------------------------------------------

 

Special Notification

 

 

 

--------------------------------------------------------------------------------

 

 

Grant Contract for State-owned Construction Land Use Right in Shanghai City

(Category of Industrial Land Use Project)

 

 

[***] Land Grant Contract [***] (Version 1.0)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shanghai Planning and Land Resource Administration Bureau

 

Oct 17th, 2018

 

 




1

--------------------------------------------------------------------------------

 

Contract Number: [***]

 

 

Grant Contract for State-owned Construction Land Use Right in Shanghai City

(Category of Industrial Land Use Project)

 

This contract is made and entered into by:

 

Grantor:

Shanghai Planning and Land Resource Administration Bureau

Address:

Beijing West Road No. 99

Post Code:

200003

Tel.:

63193188

Fax:

63193674

 

 

 

 

Grantee:

Tesla (Shanghai) Co., Ltd.

Contact Person:

[***]

Percentage of Capital Contribution:

100%

Registered Address:

D203A, Tonghui Rd. No. 168, Nanhui New Town, Pudong New Area

Mailing Address:

26/F HKRI Centre Two, 289 Shi Men Yi Road, Jing’an District, Shanghai

Post Code:

200040

Tel.:

[***]

Fax:

010-59057003

Bank:

[***]

Account

[***]

 

 

 




2

--------------------------------------------------------------------------------

 

Chapter IGeneral Provisions

 

Article 1

According to the Property Law of the People’s Republic of China, the Contract
Law of People’s Republic of China, the Land Administration Law of the People’s
Republic of China, the Law of the People’s Republic of China on Urban Real
Estate Administration, and other laws, relevant regulations and land supply
policies, the Parties hereto agree to enter into this Contract under the
principles of equality, voluntariness, good faith and in light of the valuable
consideration.

 

Article 2

The ownership of the land, of which the land use right is granted, (the “Granted
Land”) shall belong to the People’s Republic of China (“PRC”). The Grantor shall
grant the state-owned construction land (category of industrial land use
project) use right (the “Land Use Right”) according to the authorization by
laws. All the underground resources and imbedded materials shall not fall within
the scope of the granted state-owned construction land use right.

 

Article 3

The Grantee has the right to possess, utilize, benefit from and legally dispose
of the state-owned construction land obtained according to the laws during the
term of grant and shall be entitled to construct buildings, fixtures and
facilities attached to them in their utilization of the land.

 

 

Chapter IIDelivery of the Granted Land and Payment of Grant Fees

 

Article 4

The registration number of the Granted Land hereunder is 201800465816460666. The
total area of the land is eight hundred and sixty-four thousand eight hundred
and eighty-five square meters (864,885.00 square meters), of which the area of
the Granted Land is eight hundred and sixty-four thousand eight hundred and
eighty-five square meters (864,885.00 square meters).

 

The Granted Land under this Contract is located at Lot Q01-05 of the Lingang
Heavy Equipment Industrial Zone.

 

The horizontal boundaries of the Granted Land are East to the green belt of the
control line of the East China Sea Second Bridge preserved for planning purpose;
West to the green belt of South Feng Boundary River; South to the green belt of
People’s Pond; North to the green belt of Laolitang River; the horizontal
boundary map is attached hereto as Attachment1.

 

The vertical boundaries of the Granted Land are from __\__ meters above the land
to __\__ meters below the land with __\__ meters’ height difference. The
vertical boundary description is attached hereto as Attachment 2.

 

The spatial scope of the Granted Land is a closed area shaped by the horizontal
plane constituted by the foregoing boundary marks extending to the vertical
boundaries.

 

3

--------------------------------------------------------------------------------

 

Article 5

The usage of the Granted Land under this Contract is for industrial land use.

 

Article 6

The Grantor shall deliver the Granted Land to the Grantee within 40 working days
after the execution of this Contract, that is, December 12th 2018. The Grantor
shall keep the Granted Land as cleared land upon delivery.

 

Article 7

Prior to the execution of this Contract, the Grantor shall be responsible for
the investigation and inspection work of the quality of the geological
environment of land and underground water hereunder. The relevant inspection
report shall be confirmed by the environmental protection authorities which
shall issue written confirmation as the attachment of this Contract.

 

Article 8

The usage term of the state-owned construction land hereunder is industrial
land: 50 years, to be calculated from the delivery date of the Granted Land
stipulated in Article 6 of this Contract. If the original allocated (leased)
state-owned construction land use right needs to be re-registered as being
granted, the usage term shall be calculated from the execution date hereof.

 

Article 9

The grant fees of the state-owned construction land use right under this
Contract (the “Grant Fees”) are RMB nine hundred and seventy-three million (RMB
973,000,000.00), i.e. RMB one thousand one hundred and twenty-five point zero
one (RMB 1,125.01) per square meter.

 

Article 10

The deposit of the Granted Land of this Contract is 20.00% of the Grant Fees.
The deposit constitutes part of the Grant Fees. The Grantee shall pay the
deposit as guarantee of the performance of this Contract to the Local Treasury
within 5 working days after the execution of this Contract.

 

Article 11

The Grantee shall pay to the Grantor the remaining Grant Fees according to the
following Item (1) of this Article:

 

(1)

The Grant Fees of the state-owned construction land use right shall be paid in a
lump sum within 30 working days after the execution of this Contract;

 

(2)

The Grant Fees of the state-owned construction land use right shall be paid in
__\__ installments according to the following dates and amounts.

 

Article 12

If the Grantee agrees to pay the Grant Fees according to Item (2) of Article 11,
the installments shall be paid in accordance with the following dates and
amounts:

 

First InstallmentThe amount shall be __\__% of the Grant Fees, i.e. RMB__\__.
The payment date shall be within __\__ working days after the execution of this
Contract, i.e. before _____[date].

 

Second InstallmentThe amount shall be __\__% of the Grant Fees, i.e. RMB__\__.
The payment date shall be within __\__ working days after the execution of this
Contract, i.e. before _____[date].

 

4

--------------------------------------------------------------------------------

 

If the Grant Fees are paid in several installments, the overall Grant Fees shall
be paid within 90 working days after the execution of this Contract, in which
the First Installment shall be paid within 10 working days after the execution
of this Contract in the amount no less than 50% of the overall Grant Fees
(including deposit). When paying the Second and other Installments, the Grantee
shall pay the accrued interests of outstanding fees to the Grantor according to
the loan interest rate announced by the People’s Bank of China at the date of
payment of the First Installment.

 

Article 13

To ensure the timely commencement of construction, completion of instruction and
production by the Grantee, the Grantee shall pay 20% of the Grant Fees as
deposit for timely performance (or in the form of a Letter of Guarantee) to the
Shanghai Lingang Area Development Administration within 5 working days after the
execution of this Contract.

 

The deposit for timely performance is composed of three parts, the deposit for
timely commencement of construction accounts for 60% of the total deposit and
timely completion of construction accounts for 20%, and timely commencement of
production accounts for 20%.

 

If the Grantee is confirmed to have commenced the construction on time, the
Shanghai Lingang Area Development Administration shall return the deposit for
timely commencement of construction and its bank loan interests in full within
10 working days after the confirmation of commencement of construction, i.e.
before June 22nd 2019.

 

If the Grantee is confirmed to have completed the construction on time, the
Shanghai Lingang Area Development Administration shall return the deposit for
timely completion of construction and its bank loan interests in full within 10
working days after the confirmation of completion of construction, i.e. before
June 22nd 2021.

 

If the Grantee is confirmed to have begun production on time, the Shanghai
Lingang Area Development Administration shall return the deposit for timely
production and its bank loan interests in full within 10 working days after the
confirmation of production, i.e. before December 22nd 2021.

 

Article 14

Upon the full payment of the Grant Fees in accordance with this Contract, the
Grantee shall apply for the registration of grant of the state-owned
construction land use right with this Contract, the proof of payment of Grant
Fees and other relevant materials.

 

 

Chapter IIIDevelopment, Construction and Utilization of the Granted Land

 

Article 15

Any new building, fixture and facilities attached to them to be constructed by
the Grantee within the Granted Land shall be subject to the planning
requirements

5

--------------------------------------------------------------------------------

 

for granted land (see Attachment 3) provided by the municipal (county) planning
administration authorities, among which:

 

In space above the ground, the nature of main buildings is industrial buildings;
the nature of the auxiliary buildings is __\__; the rate of capacity of
buildings above the ground is industrial land: less than 2.0; the area of
buildings above the ground is 1,729,770.00 square meters with the limit of
height being 30 meters ; the density of buildings above the ground is subject to
the verified planning scheme; the rate of green lands is 20%.

 

In the underground space, the planned nature of the underground construction
land is __\__; the maximum horizontally-projected area of the underground
buildings (fixtures) is __\__; the range of depth is __\__; the total area of
underground land is __\__; the total area of underground construction is
__\__,among which the area for business use is __\__ square meters, for office
use is __\__ square meters, for parking use is __\__ square meters, for
industrial use is __\__ square meters, for storage use is __\__ square meters.
If the underground space needs to be commercially developed during the
construction stage while it is not agreed in this Contract, the Grantee shall
sign a supplementary grant contract with the Grantor and pay the supplementary
grant fees before getting the planning license of construction projects.

 

Other land use requirement(s): _____\______ .

 

Article 16

The Grantee shall utilize the Granted Land in compliance with the land use
purpose and the rate of capacity stipulated under this Contract and shall not
make any changes. The category of industrial projects under this Contract shall
not be changed without approval.

 

Article 17

The Grantee agrees that, according to the planning requirements set out by the
planning authorities, the area for the purpose of enterprise’s internal
administrative work and residential service facilities within the Granted Land
shall be no more than 7.00 % of the total area of the Granted Land, i.e. no more
than 60,541.95 square meters, and the gross floor area shall be no more than
121,083.90 square meters. The Grantee agrees not to construct complete
residential houses, building for experts, hotels, motels, training centers or
other non-production facilities within the Granted Land; the Grantee shall not
construct any buildings similar to villas on industrial land with the floor area
per building being 150-500 square meters and that are not connected with any
other buildings or are only connected with another building of the same type.

 

Article 18

The Grantee agrees to commence the construction project on the Granted Land
within 6 months after delivery (i.e before June 12th 2019), complete the
construction within 30 months after delivery (i.e. before June 12th 2021) and
begin production within 36 months after delivery (i.e before December 12th
2021). Special projects will be regulated by special clauses.

 

6

--------------------------------------------------------------------------------

 

If the Grantee fails to commence the construction as scheduled, the Grantee
shall apply to the Grantor for extension of commencement 30 days in advance. If
the extension is approved by the Grantor, the completion date of the project may
be extended accordingly, but the extension of commencement shall not exceed 3
months.

 

If the Grantee fails to complete the construction as scheduled, the Grantee
shall apply to the Grantor for the delay of completion 30 days in advance. Upon
the Grantor’s approval, the extension shall not exceed 3 months.

 

Article 19

The Grantee agrees that the total investment of fixed assets on the Granted Land
shall be no less than the approved or filed amount of RMB fourteen billion
seventy-five million and nine hundred and thirty thousand (RMB 14,075.93
million), with investment per square meter no less than RMB sixteen thousand two
hundred and sixty-six (RMB 16,266.00). The total investment of fixed assets for
the construction project on the Granted Land includes the construction of
buildings, fixtures and facilities attached to them, investment of equipment,
Grant Fees and etc.

 

Article 20

The Grantee agrees that within 5 years after the land delivery (i.e. before
December 12th 2023, the incomes of the construction project on the Granted Land
for sales reaching target production will be no less than RMB seventy-five
billion (RMB 75,000 million) per year and the total taxes for reaching target
production will be no less than RMB two billion and two hundred and thirty
million (RMB 2230 million) per year, with annual taxes per square meter no less
than RMB two thousand and five hundred (RMB 2,500).

 

Article 21

During the construction by the Grantee on the Granted Land under this Contract,
the facilities of water and gas use and treatment of sewage, as well as the main
lines outside of the Granted Land and the connection facilities of transformer
stations shall be subject to relevant regulations.

 

The Grantee agrees that the government is entitled to construct underground
railways, tunnels, comprehensive trenches, underground roads, civil defense
projects, underground pipes or pipelines that may enter, pass or go through the
Granted Land for public utilities. In any case that the function of the Granted
Land is affected thereby, the government or the public utility construction
entity shall provide the Grantee with reasonable indemnifications.

 

Article 22

The Grantor shall not take back the Land Use Right lawfully obtained and
utilized by the Grantee in accordance with this Contract before the expiration
of the Land Use Term hereunder; unless otherwise agreed in this Contract.
However, under special circumstances, if the Land Use Right needs to be taken
back in advance for public interest, the Grantor shall apply for approval
through legal procedures and shall provide the Grantee with indemnifications
based on the residual value of the buildings, fixtures and facilities attached
to them within the Granted Land and grant fees of the Land Use Right for the
remaining land use term.

7

--------------------------------------------------------------------------------

 

 

Article 23

Upon completion of the construction project on the Granted Land, the Grantee
shall make an application to the land administration authorities executing this
Contract for inspection and verification of the land use situation with respect
to the construction project under this Contract and the performance of this
Contract. A certificate for the acceptance of completion shall be issued by the
land administration authorities if project is inspected and verified as
qualified for acceptance. Among which:

 

If the measured floor area for calculation of plot ratio exceeds the total
amount agreed under this Contract, but within the scope of difference permitted
by the planning approval, the completion shall be inspected and verified after
the supplementary payment of grant fees for the exceeding area at the price of
the Grant Fees agreed under this Contract.

 

If the measured gross floor area exceeds the scope of difference permitted by
the planning approval, the completion shall be inspected and verified after the
lawful dispose of the exceeding area in accordance with the procedures of
investigation and punishment against illegal construction. The supplementary
payment of grant fees for the illegal area shall be made at the higher price
between the price agreed in this Contract and the market price appraised at the
time of supplementary payment for the entire exceeding area (including that
within the scope of difference permitted by the planning approval) and decided
collectively by the Grantor.

 

Article 24

The Grantee shall collect and submit the reconnaissance report of geotechnical
engineering, perform the obligation of preventing geological disasters, and
protect the land subsidence monitoring and prevention facilities and shallow
geothermal energy monitoring facilities distributed within the Granted Land.

 

Article 25

The Grantee shall collect and organize the profiles of the completion of
construction project on the Granted Land and submit them to the administration
department of urban construction profiles of municipal or district (county)
level in accordance with relevant regulations.

 

 

Chapter IVTransfer, Lease and Mortgage of the Land Use Right

 

Article 26

The Land Use Right under this Contract shall not be transferred in its entirety
or partly.

 

The buildings within the Granted Land shall not be transferred per building, per
floor or per room.

 

The changes of the structure of land user’s capital contribution and of
shareholding structure of the Target Company shall be subject to prior consent
of the Grantor.

 

8

--------------------------------------------------------------------------------

 

Article 27

The overall transfer of the land and buildings under this Contract shall be
subject to provisions of the following Item (2) of this Article:

 

(1)

The application of transfer shall be made to the Grantor and the transfer shall
be conducted upon consent of the Grantor and in accordance with relevant laws
and regulations;

 

(2)

The Grantor or the park management authorities shall have the priority purchase
right.

 

The overall transfer of land and buildings shall be conducted in the municipal
unified market of land transactions.

 

Article 28

The Land Use Right under this Contract shall be mortgaged in its entirety when
any mortgage is established thereon. The principle claims guaranteed by the
mortgage shall be limited to the bank loan for the development and construction
of the Granted Land and shall not exceed the overall Grant Fees agreed in this
Contract.

 

The circumstances where the buildings under construction or the
newly-constructed buildings as well as land are mortgaged shall be regulated by
the Measures of Real Estate Mortgage in the Shanghai Municipality.

 

Article 29

The realization of the mortgage on the Granted Land shall be subject to
provisions of the following Item (2) of this Article:

 

(1)

The qualification of the collateral purchaser shall be comprehensively
identified by the planning and land resource administration authorities, the
industrial administration authorities and the park management authorities, and
shall comply with the requirements of industrial orientation and park planning；

 

(2)

The Grantor or the park management authorities shall have priority purchase
rights over the Land Use Right.

 

Chapter VExpiration of Land Use Term

 

Article 30

Unless the Granted Land needs to be taken back for public interest, when the
term of land use hereof (“Land Use Term”) expires and the Grantee needs to
continue to use the Granted Land, the Grantee shall submit an application of
extension to the Grantor no later than 1 year prior to the expiration of Land
Use Term.

 

Prior to the application of extension, the Grantee shall submit an application
to the Shanghai Lingang Area Development Administration for comprehensive
assessment. If the Shanghai Lingang Area Development Administration confirms
that the relevant standards have been satisfied, the Grantor shall approve the
application of extension.

 

If the Grantor agrees to extend the Land Use Term, the Grantee shall complete
procedures of land use including those with respect to grant or lease pursuant

9

--------------------------------------------------------------------------------

 

to the laws, re-sign the contract of grant, lease or other land use contracts
and pay the land use fees such as the grant fees and rents.

 

Article 31

Upon expiration of the Land Use Term, if the application for extension is not
approved due to failure to satisfy relevant standards after the comprehensive
assessment or due to public interest, this Contract shall be terminated and the
Grantor is entitled to take back the land use right without consideration. The
Grantee shall complete the deregistration process of the Land Use Right in
accordance with relevant regulations and return the Certificate of State-owned
Land Use Right.

 

The Grantor and the Grantee agree to dispose of the buildings, fixtures and
facilities attached to them within the Granted Land according to section (1)
below:

 

(1)

The Grantor shall take back the buildings, fixtures and auxiliary facilities on
the land area and provide the Grantee with corresponding compensation according
to the residual value of the buildings, fixtures and auxiliary facilities when
they are taken back.

 

(2)

The Grantor shall take back the buildings, fixtures and auxiliary facilities
without consideration.

 

(3)

The Grantee shall remove or demolish the buildings, fixtures and auxiliary
facilities, and restore the land to level ground.

 

Article 32

Upon expiration of the Land Use Term, if no application of extension has been
made, this Contract shall be terminated. The Grantor shall take back the Land
Use Right without consideration. The Grantee shall complete the deregistration
process of the Land Use Right pursuant to relevant regulations and return the
Certificate of State-owned Land Use Right.

 

The Grantor shall take back the buildings, fixtures and facilities attached to
them within the Granted Land without consideration. The land user shall maintain
the normal utility functions of the buildings, fixtures and facilities attached
to them above the ground without any intended damage. If the buildings, fixtures
and facilities attached to them above the ground lose any of their normal
utility functions, the Grantor may require the land user to move or demolish
such buildings, fixtures and facilities attached to them above the ground and to
clear the land.

 

 

Chapter VIForce Majeure

 

Article 33

Either Party to this Contract who is unable to fully or partially perform this
Contract due to Force Majeure may be exempted from liability but shall, as
conditions permit, adopt all necessary remedial measures to mitigate the losses
caused by Force Majeure. Any Force Majeure occurs during the period of delayed
performance by one Party shall not exempt such Party from liability.

 

Article 34

The Party encountering with Force Majeure shall notify the other Party in
writing by letters, telegraphs or fax within 7 days and provide the other Party
with the

10

--------------------------------------------------------------------------------

 

report and proof of its failure of or delay in performance of all or part of
this Contract within 15 days after occurrence of Force Majeure.

 

 

Chapter VIILiability for Breach of Contract

 

Article 35

The Grantee shall pay the land Premium as scheduled according to this Contract.
If the Grantee fails to pay the Premium on time, it shall pay 1.00‰ of the due
amount as liquidated damages on a daily basis starting from the date of delay.
If the Grantee delays the payment for more than 60 days, and still fails to pay
the Premium after demanding notice by the Grantor, the Grantor is entitled to
terminate this Contract. In such case, the Grantee shall have no right to
request for refund of the deposit and meanwhile the Grantor may claim against
the Grantee for losses.

 

Article 36

The Grantee shall pay the deposit for timely performance (or submit in the form
of letter of guarantee) as scheduled in this Contract. If the Grantee fails to
timely pay the deposit for timely performance in full amount and delays the
payment for more than 60 days, and still fails to pay the deposit for timely
performance after demanding notice by the Grantor, the Grantor is entitled to
terminate this Contract. In such case, the Grantee shall have no right to
request for refund of the deposit and meanwhile the Grantor may claim against
the Grantee for losses.

 

Article 37

If the Grantee terminates the investment and construction of the project under
this Contract due to its own reasons and submits to the Grantor to terminate
this Contract and to take back the land no less than 30 days prior to the agreed
commencement of construction date, such case shall be handled under the
following provisions upon Grantor’s approval: the Grantor shall refund the
Premium in full amount except for the deposit to the Grantee, take back the land
use right, and refund the deposit for timely performance and relevant bank
interests in full amount to the Grantee.

 

Article 38

The Grantee agrees to be subject to the time management of commencement of
project construction under this Contract and perform according to section (1) of
this Article:

 

(1)

If the Grantee fails to commence the construction pursuant to the date agreed
under this Contract or any extended commencement of instruction date approved by
the Grantor, the Grantee shall pay 50% of the deposit for timely commencement of
instruction as liquidated damages; if the Grantee delays the commencement for
more than 6 months, it shall pay the total deposit for timely commencement of
instruction as liquidated damages. If the delay is more than one year, the
Grantor is entitled to terminate this Contract and take back the land use right.
In such case, the Grantor shall refund the Premium for the remaining term of
land use deducting the deposit agreed under this Contract, and refund the
deposits for timely completion of instruction and timely commencement of
production and their relevant bank interests in full amount to the Grantee.

11

--------------------------------------------------------------------------------

 

 

(2)

If the Grantee fails to commence the construction pursuant to the date agreed
under this Contract or any extended commencement of instruction date approved by
the Grantor, the Grantee shall pay \ ‰ of the total land Premium as liquidated
damages for each day of delay and the Grantor is entitled to require the Grantee
to continue to perform under this Contract. If the Grantee delays the
commencement of instruction for more than one year, the Grantor is entitled to
terminate this Contract, take back the land use right. In such case, the Grantor
shall refund the land Premium for the remaining term of land use deducting the
deposit agreed under this Contract to the Grantee.

 

Article 39

The Grantee agrees to be subject to the time management of completion of project
construction under this Contract and perform according to section (1) of this
Article:

 

(1)

If the Grantee fails to complete the construction pursuant to the date agreed
under this Contract or any extended completion of instruction date approved by
the Grantor, the Grantee shall pay 50% of the deposit for timely completion of
construction as liquidated damages; if the Grantee delays the completion for
more than 6 months, it shall pay the total deposit for timely completion of
construction as liquidated damages. If the delay is more than one year, the
Grantor is entitled to terminate this Contract and take back the land use right.
In such case, the Grantor shall refund the Premium for the remaining term of
land use deducting the deposit agreed under this Contract and refund the deposit
for timely commencement of production and relevant bank interests in full amount
to the Grantee.

 

(2)

If the Grantee fails to complete the construction pursuant to the date agreed
under this Contract or any extended completion of instruction date approved by
the Grantor, the Grantee shall pay \ ‰ of the total land Premium as liquidated
damages for each day of delay. If the Grantee delays the completion of
instruction for more than one year, the Grantor is entitled to terminate this
Contract, take back the land use right. In such case, the Grantor shall refund
the land Premium for the remaining term of land use deducting the deposit agreed
under this Contract to the Grantee.

 

If the Grantee delays the completion of the project construction for more than
one year, leading to the termination of this Contract by the Grantor, the
Grantor and Grantee agree to dispose of the buildings, fixtures and auxiliary
facilities within the scope of the land under this Contract according to section
(1) below:

 

(1)

The Grantor shall take back the buildings, fixtures and auxiliary facilities on
the land area and provide the Grantee with corresponding compensation according
to the residual value of the buildings, fixtures and auxiliary facilities when
they are taken back.

 

(2)

The Grantor shall take back the buildings, fixtures and auxiliary facilities
without consideration.

 

(3)

The Grantee shall remove or demolish the buildings, fixtures and auxiliary
facilities, and restore the land to level ground.

 

12

--------------------------------------------------------------------------------

 

Article 40

If the Grantee fails to commence production as agreed under this Contract, the
Grantee shall pay the total deposit for timely commencement of production as
liquidated damages. The Shanghai Lingang Area Development and Construction
Management Committee and the Grantee shall stipulate a new commencement of
production date, and the extension shall be no longer than 6 months after the
previously agreed commencement of production date, that is before June 22nd
2022. If the Shanghai Lingang Area Development and Construction Management
Committee determines that the Grantee fails to commence production pursuant to
the extended commencement of production date, the Grantor is entitled to
terminate this Contract, take back the land use right. In such case, the Grantor
shall refund the land Premium for the remaining term of land use deducting the
deposit agreed under this Contract.

 

If the Grantee fails to commence production pursuant to the extended
commencement of production date, leading to the termination of this Contract by
the Grantor, the Grantor and Grantee agree to dispose of the buildings, fixtures
and auxiliary facilities within the scope of the land under this Contract
according to section (1) below:

 

(1)

The Grantor shall take back the buildings, fixtures and auxiliary facilities on
the land area and provide the Grantee with corresponding compensation according
to the residual value of the buildings, fixtures and auxiliary facilities when
they are taken back.

 

(2)

The Grantor shall take back the buildings, fixtures and auxiliary facilities
without consideration.

 

(3)

The Grantee shall remove or demolish the buildings, fixtures and auxiliary
facilities, and restore the land to level ground.

 

Article 41

After the commencement of production of the project under this Contract, upon
confirmation of the Shanghai Lingang Area Development and Construction
Management Committee, if the total investment of fixed assets and the investment
fails to reach the standards agreed under this Contract, the Grantee shall
continue to perform under this Contract as well as pay the liquidated damages
equal to the same proportion of the Premium as the proportion of the actual
shortfall amount of investment in the total agreed investment amount or the
investment intensity.

 

Article 42

Within one month after the date of reaching target production under this
Contract, the Shanghai Lingang Area Development and Construction Management
Committee shall determine on the reaching of target production by the project.

 

If the total tax revenue of the project fails to reach but is no less than 80%
of the standard agreed under this Contract, the Grantee shall pay 20% of the
actual shortfall amount of the tax revenue as liquidated damages. The Grantee
shall be deemed as having fulfilled this article upon payment of liquidated
damages.

 

Article 43

If the Grantee submits to the Grantor to take back the land use right after
reaching target product due to the Grantee’s own reasons, such case shall be
handled under the following provisions upon the Grantor’s approval: the Grantor

13

--------------------------------------------------------------------------------

 

shall terminate this Contract, take back the land use right and refund the land
Premium for the remaining term of land use to the Grantee. The Grantor and the
Grantee agree to administer with the buildings, fixtures and auxiliary
facilities within the scope of the land under this Contract according to section
(1) of this Article:

 

(1)

The Grantor shall take back the buildings, fixtures and auxiliary facilities on
the land area and provide the Grantee with corresponding compensation according
to the residual value of the buildings, fixtures and auxiliary facilities when
they are taken back.

 

(2)

The Grantor shall take back the buildings, fixtures and auxiliary facilities
without consideration.

 

(3)

The Grantee shall remove or demolish the buildings, fixtures and auxiliary
facilities, and restore the land to level ground.

 

Article 44

If any of the plot ratio, building density or other indicators hereunder is
lower than the agreed minimum standards of this Contract, the Grantor may
require the Grantee to continue to perform under this Contract as well as pay
the liquidated damages, equal to the same proportion of the Premium as the
difference between the actual amount and the agreed minimum standards. If any of
the plot ratio, building density or other indicators of the land hereunder
exceeds the agreed maximum standards of this Contract, the Grantor has the right
to take back the exceeding area and may require the Grantee to pay liquidated
damages equals to the same proportion of the Premium of the exceeding portion in
comparison to the agreed maximum standards.

 

Article 45

If the ratio of land for the enterprise’s internal administrative offices and
the residential services facilities, or the floor area of the enterprise’s
internal administrative offices and the residential services facilities, exceeds
the standards agreed under this Contract, the Grantee shall pay 5.00 ‰ of the
total land Premium to the Grantor as liquidated damages, and demolish relevant
construction facilities at its own cost.

 

Article 46

If the Grantee pays the Premium on schedule pursuant to this Contract, the
Grantor must timely deliver the granted land to the Grantee according to this
Contract. If the Grantor fails to deliver the land on time and delays the
Grantee’s procession of the land, the Grantor shall pay 1.00 ‰ of the Premium
paid by the Grantee as the liquidated damages to the Grantee for each day of
delay. In such case, the land use term shall start to calculate from the actual
delivery date. If the Grantor delays the delivery of the land for more than 60
days, and still fails to deliver the land after demanding notice by the Grantee,
the Grantee is entitled to terminate this Contract. In such case, the Grantor
shall refund twice the amount of the deposit under this Contract and the
remaining amount of any paid Premium to the Grantee. The Grantee may also claim
against the Grantor for losses.

 

Article 47

If the Grantor fails to deliver the land or reach the land conditions as agreed
under this Contract or unilaterally changes the usage conditions of the land,
the Grantee is entitled to require the Grantor to perform the obligations
according to

14

--------------------------------------------------------------------------------

 

the agreed conditions under this Contract and compensate the Grantee’s direct
losses caused by the Grantor’s delay in performance. The land use term shall be
start to calculate from the date of fulfillment of the agreed land conditions
under this Contract.

 

Article 48

If any of the following circumstances occur during the use of the land under
this Contract by the Grantee, the Grantor is entitled to terminate this
Contract, take back the land use right. In such case, the Grantor shall refund
the land Premium for the remaining term of land use to the Grantee:

 

(1)

In violation of Article 42 of this Contract, the total tax revenue of the
project fails to reach 80% of the standard agreed under this Contract within 1
month after the agreed date of reaching target production, as determined by the
Shanghai Lingang Area Development and Construction Management Committee.

 

(2)

The Shanghai Lingang Area Development and Construction Management Committee
determines that the industry product within the granted land fails to meet
relevant standards upon a comprehensive assessment for every five years from the
third year after the agreed date of reaching target production;

 

(3)

The Grantee transfers or mortgages the land or changes the investment ratio
structure of the land user or the project company’s shareholding structure in
violation of PRC laws, regulations and Chapter IV of this Contract.

 

If the Grantee breaches this article, leading to the termination of this
Contract by the Grantor, the Grantor and Grantee agree to administer with the
buildings, fixtures and auxiliary facilities within the scope of the land under
this Contract according to section (1) below:

 

(1)

The Grantor shall take back the buildings, fixtures and auxiliary facilities on
the land area and provide the Grantee with corresponding compensation according
to the residual value of the buildings, fixtures and auxiliary facilities when
they are taken back.

 

(2)

The Grantor shall take back the buildings, fixtures and auxiliary facilities
without consideration.

 

(3)

The Grantee shall remove or demolish the buildings, fixtures and auxiliary
facilities, and restore the land to level ground.

 

Article 49

If the Grantee hereunder violates the articles of this Contract and changes the
usage of the land without approval, and if the violation is severe and the
Grantee fails to correct such violation within required time, the Grantor is
entitled to terminate this Contract and take back the land use right without
consideration. The Grantor and Grantee agree to administer with the buildings,
fixtures and auxiliary facilities within the scope of the land under this
Contract according to section (1) of this Article:

 

(1)

The Grantor shall take back the buildings, fixtures and auxiliary facilities on
the land area and provide the Grantee with corresponding compensation according
to the residual value of the buildings, fixtures and auxiliary facilities when
they are taken back.

15

--------------------------------------------------------------------------------

 

 

(2)

The Grantor shall take back the buildings, fixtures and auxiliary facilities
without consideration.

 

(3)

The Grantee shall remove or demolish the buildings, fixtures and auxiliary
facilities, and restore the land to level ground.

 

Article 50

Upon confirmation of the Environmental Protection Administration, if the use of
land under this Contract causes serious environmental pollution, the Grantor is
entitled to terminate this Contract, take back the land use right and require
the Grantee to pay all the costs for recovering the geological environment of
the soil and underground water. The Grantor and Grantee agree to administer with
the buildings, fixtures and auxiliary facilities within the scope of the land
under this Contract according to section (1) of this Article:

 

(1)

The Grantor shall take back the buildings, fixtures and auxiliary facilities on
the land area and provide the Grantee with corresponding compensation according
to the residual value of the buildings, fixtures and auxiliary facilities when
they are taken back.

 

(2)

The Grantor shall take back the buildings, fixtures and auxiliary facilities
without consideration.

 

(3)

The Grantee shall remove or demolish the buildings, fixtures and auxiliary
facilities, and restore the land to level ground.

 

 

Chapter VIIIApplicable Law and Disputes Resolution

 

Article 51

The formation, validity, interpretation, performance and dispute resolution of
this Contract shall be governed by PRC laws and Shanghai municipal regulations
and rules. Disputes arising out of the performance of this Contract shall be
resolved through negotiation between Party A and Party B; if the dispute cannot
be resolved through negotiation, it shall be resolved in accordance with section
(2) of this Article:

 

(1)

Applying for arbitration to      \      ;  

 

(2)

Filing a lawsuit to the People’s Court of PRC; or

 

(3)

Other methods (as specifically agreed in Special agreements)

 

Article 52

Special agreements:

 

1.

If the Grantee violates relevant provisions of the granting documents during the
granting activities of the land under this Contract and the Grantor decides to
cancel the qualification obtained by the Grantee, the Grantor is entitled to
terminate this Contract, take back the land use right and in such case, the
Grantor shall refund the land Premium for the remaining term of land use
deducting the deposit as agreed under this Contract. If the Grantee violates
relevant provisions of the granting documents during the granting activities of
the land under this Contract and the Grantor terminates this Contract, the
Grantor and the Grantee agree that the Grantor shall take back the buildings,
fixtures and auxiliary facilities on the land area and provide the Grantee with
corresponding compensation according to the residual value of the buildings,
fixtures and auxiliary facilities when they are taken back.

16

--------------------------------------------------------------------------------

 

 

2.

This section shall prevail over Article 17 of this Contract: the Grantee agrees
that according to the land use planning conditions set out by the planning
authorities, the area for the enterprise’s internal administrative offices and
the residential service facilities within the Granted Land under this Contract
shall not exceed 7% of the total Granted Land, i.e. no more than 60541.95 square
meters, and the floor area shall not exceed 7% of the total floor area of the
Granted Land, i.e. no more than 121083.90 square meters. The Grantee agrees not
to construct sets of residential buildings, buildings for experts, hotels,
motels, training center, or other non-production facilities within the Granted
Land; the Grantee shall not construct any single building with floor area of
150-500 square meters, which is not connected with any other buildings or only
connected with other building(s) by one side wall, similar to a villa, on
industrial land.

 

3.

The floor area for plot ratio calculation of this land shall be no more than
1729770.00 square meters.

 

Chapter IXMiscellaneous

 

Article 53

The proposal for granting the land use right under this Contract has been
approved by the People’s Government of Shanghai. This Contract shall take into
effect as of the execution date by both Parties.

 

Article 54

The Parties to this Contract guarantee the authenticity of the names, addresses,
phone numbers, faxes, account opening banks, agents and other contents filled in
under this Contract. If either party fails to give written notice to the other
party of any change of the aforesaid information within 15 days after such
change, it shall assume the liability arising therefrom.

 

Article 55

This Contract and the attachments include 18 pages in total and the Chinese
version shall prevail.

 

Article 56

Amounts, prices, areas and other items in this Contract are written in Arabic
numbers and Chinese characters simultaneously and in case of inconsistency, the
Chinese characters shall prevail.

 

Article 57

Issues not included in this Contract may be negotiated by the Parties and any
further agreement achieved therefrom may be attached to this Contract as
attachments, with equal legal effect as this Contract.

 

Article 58

This Contract shall be executed in four originals with the same effect and each
of the Grantor and the Grantee shall hold two originals.

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grantor (seal): [***]

Grantee (seal): [***]

 

Legal Representative (Proxy): [***]

Legal Representative (Proxy): [***]

 

(Signature):

[***](Signature): [***]

 

 

 

 

 

18

--------------------------------------------------------------------------------

 

Attachment I:

The Plane Boundary Map of the Granted Land

The Outcome Form of Boundary Point Coordinates

Table 11-1

Point No.

Distance (M)

Vertical Coordinate(X)

Horizontal Coordinate(Y)

Radius

Boundary Mark Material

Boundary Point Type

Notes

1

115.52

-39411.718

28773.497

 

 

Analytic

Construction Land

2

-39299.611

28801.37

 

Analytic

Construction Land

12.72

 

3

-39287.363

28804.808

 

Analytic

Construction Land

34.45

450.0

4

-39293.053

28838.779

 

Analytic

Construction Land

264.91

 

5

-39445.191

29055.644

 

Analytic

Construction Land

159.34

 

6

-39484.819

29209.973

 

Analytic

Construction Land

600.68

13920.0

7

-40085.299

29196.222

 

Analytic

Construction Land

42.92

 

8

-40128.18

29194.314

 

Analytic

Construction Land

35.74

 

9

-40163.89

29192.725

 

Analytic

Construction Land

40.85

 

10

-40204.701

29190.909

 

Analytic

Construction Land

353.72

 

11

-40558.072

29175.183

 

Analytic

Construction Land

202.34

-8080.0

12

-40760.304

29168.72

 

Analytic

Construction Land

4.89

 

13

-40762.261

29164.235

 

Analytic

Construction Land

57.98

 

14

-40788.639

29112.6

 

Analytic

Construction Land

88.98

 

15

-40831.449

29034.597

 

Analytic

Construction Land

57.13

 

16

-40860.622

28985.475

 

Analytic

Construction Land

46.72

90.0

17

-40873.227

28941.031

 

Analytic

Construction Land

72.15

 

18

-40874.379

28868.891

 

Analytic

Construction Land

16.0

 

19

-40874.379

28852.886

 

Analytic

Construction Land

24.26

 

20

-40874.258

28828.628

 

Analytic

Construction Land

207.64

 

21

-40873.524

28620.994

 

Analytic

Construction Land

21.23

 

22

-40871.78

28599.839

 

Analytic

Construction Land

Calculator: Sun LiInspector: Yao Qing

 

 

 

19

--------------------------------------------------------------------------------

 

Attachment II:

The Vertical Boundary Description of the Granted Land

The Outcome Form of Boundary Point Coordinates

Table 11-2

Point No.

Distance (M)

Vertical Coordinate(X)

Horizontal Coordinate(Y)

Radius

Boundary Mark Material

Boundary Point Type

Notes

23

38.57

-40867.459

28574.705

 

 

Analytic

Construction Land

24

-40866.654

28537.68

 

Analytic

Construction Land

89.36

 

25

-40836.373

28450.653

 

Analytic

Construction Land

47.57

30.0

26

-40799.917

28428.348

 

Analytic

Construction Land

394.36

 

27

-40417.208

28523.501

 

Analytic

Construction Land

19.85

 

28

-40397.944

28528.291

 

Analytic

Construction Land

28.0

 

29

-40370.771

28535.047

 

Analytic

Construction Land

342.7

 

30

-40038.197

28617.735

 

Analytic

Construction Land

19.88

 

31

-40018.901

28622.532

 

Analytic

Construction Land

35.0

 

32

-39984.934

28630.978

 

Analytic

Construction Land

330.98

 

33

-39663.738

28710.837

 

Analytic

Construction Land

19.87

 

34

-39644.453

28715.632

 

Analytic

Construction Land

8.95

 

35

-39635.767

28717.791

 

Analytic

Construction Land

16.7

 

36

-39634

28734.4

 

Analytic

Construction Land

3.35

 

37

-39489.08

28737.728

 

Analytic

Construction Land

147.92

 

38

-39489.08

28765.65

 

Analytic

Construction Land

77.76

 

1

-39411.718

28733.497

 

Analytic

Construction Land

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Calculator: Sun LiInspector: Yao Qing

 

 

 

20

 

--------------------------------------------------------------------------------

 

 

The Outline Map of Land Scope

 

[guidajlheqjt000001.jpg]




21

 

--------------------------------------------------------------------------------

 

Shanghai State-owned Construction Land Use Right (Industrial Land Industry
Project)

 

Consulting Form for Bid, Auction and Listing of the Granted Land

 

(Planning Part)

 

 

Consulting Unit: Approval Office of Shanghai Lingang Area Development
Administration

No.: Hu Lin Gang Zhao Pai Gua Zheng (2018) No. 8

 

Plot name

Plot Q01-05, Unit 04PD-0303, Lingang Heavy Equipment Industrial Zone

Boundaries of the Plot (East to)

the reserved control line for the East China Sea Bridge II under planning

Boundaries of the Plot (South to)

People’s Pond (Renmintang)

Boundaries of the Plot (West to)

Pudong Border River

Boundaries of the Plot (North to)

Lianggang Ave. (Laolitang)

Gross Area

About 864,885 sq.m

Granted Area

About 864,885 sq.m

Attachment

□Survey Report regarding Housing and Land Ownership

Consulting Unit Contact person

Shanliang Shen

Contact No.

68283261

Consulting Items

Plot location*

Q01 block street, Phase II, Heavy Equipment Industrial Zone, Nicheng town,
Nanhui New Town, Pudong New Area

Elevation system

Shanghai Wusong

Plotting scale

[not filled]

Vertical height limit

Up bound: [not filled]

Low bound: [not filled]

Elevation difference

[not filled]

Above-ground Part

Plot usage*

Category II of Industry  

Ratio of each land usage to total land use

[not filled]

Plot ratio*

Upper limit: 2.0

Lower limit: 1.2 (alternatively, doubling the floor area of a building over 8
meters in height )

22

 

--------------------------------------------------------------------------------

 

Greening rate*

Upper limit: subject to approval by administrative departments of greening

Lower limit: 10%

Intensive greening rate*

Upper limit: -[not filled]

Lower limit: -[not filled]

Property of main building*

Industrial factory

Property of ancillary building*

Ancillary structure

Above-ground built-up area*

Subject to approved design proposal

Gross built-up area*

Subject to approved design proposal

Building height limit*

30 meters

Building breadth limit*

-[not filled]

Floor height*

In compliance with architecture functional requirements and professional design
regulations

Building interval and daylight requirements

For non-residential buildings, Shanghai Urban Planning Management Technology
Regulation shall implement, and the buildings shall also comply with related
fire regulations.

Building density*

Upper: [not filled]

Lower: [not filled]

Enter & exit setting*

Shanghai Urban Planning Management Technology Regulation shall implement and the
setting shall be subject to the opinions of traffic police.

Above-ground parking lots*

In compliance with the Shanghai Construction Transportation Design and Parking
Lot (Space) Setting Standard and requirements of related administrative
departments.

Ground standard altitude*

The suggested standard is equal to the Wusong standard altitude plus 4.2 meters.

23

 

--------------------------------------------------------------------------------

 

Required distance to the redline in city planning*

For non-residential buildings,  Shanghai Urban Planning Management Technology
Regulation shall implement.

Required distance to the boundary line*

For non-residential buildings, Shanghai Urban Planning Management Technology
Regulation shall implement.

Required distance to the blue line in city planning

-[not filled]

Required distance to the green line in city planning

No less than 10 meters from the Renmin Pond green line, and Shanghai Urban
Planning Management Technology Regulation shall implement in any other aspects
regarding such distance. The building should also stay away from the controlled
land area of river channel in planning.

Building volume

-[not filled]

Building color and material*

-[not filled]

Architecture style*

-[not filled]

Landscape*

-[not filled]

Region Style*

-[not filled]

Other supporting municipal facilities*

-[not filled]

Other supporting public facilities*

-[not filled]

Vertical design requirements*

-[not filled]

Is there any existing conservational building in compliance with current
planning in the area*

□ Yes (attach form)

√ No

24

 

--------------------------------------------------------------------------------

 

Commercial Land

Lower limit sets of Apartment*

-[not filled]

Industrial Land

Rate of Administration office & social amenity (≤7%)*

7

Under-ground part

Property of underground construction land planning

-[not filled]

Maximum ground area occupied by horizontal projection of underground building
(structure)

-[not filled]

Start-stop depth

-[not filled]

Gross underground land use area

-[not filled]

Gross underground build-up area

- [not filled] sq.m, among which

Commercial area: - [not filled] sq.m

Office area: - [not filled] sq.m

Parking lot area: - [not filled] sq.m

Industrial area: - [not filled] sq.m

Storage area: -[not filled] sq.m

Underground parking lots*

-[not filled]

Basement connection requirements*

-[not filled]

25

 

--------------------------------------------------------------------------------

 

Other planning management requirements

(1)The greening control area which is 10 meters from the Renmin Pond green line
in the base area should be guaranteed for preservation and greening. Any fence
wall should be see-through and green-through, the foundation of such fence wall
should be inside the boundaries of the base area.

(2)Construction projects such as those applying glass walls should be in
compliance with relevant requirements under Shanghai Constructional Glass Wall
Administration Regulation, and the form of the glass walls should be identified
and marked in the constructional design plan submitted for approval.

(3)Any administrative requirements involving environmental protection, health,
fire safety, traffic police, traffic and transportation, sanitation, water
management, greening, “smart water city”, civil defense and safe production
should

be subject to opinions of relevant departments before taking actions.

Initial comments*

√ agree  □ disagree

Remarks

Plan to review and approve application in the absence of a proposal

Consulting Unit*

Approval Office of Shanghai Lingang Area Development Administration

(stamp)

Consulting Unit contact person*

Xiaoyan Hong

Contact No.*

68283890

 




26

 

--------------------------------------------------------------------------------

 

 

Attachment III:

 

Planning Conditions of the Granted Land Approved by the Planning Administration
Department




27

 

--------------------------------------------------------------------------------

 

Attachment IV:

 

Content to be included in the Remarks of Real Estate Title Certificate

 

 

1.

The Grantor ‘s approval is required when the Grantee transfers the land;

 

2.

The real estate property can only be mortgaged as a whole, any partition
mortgage is not allowed;

 

3.

Ratio of investment contribution: Tesla (Shanghai) Co., Ltd, 100%.

 

 

Equity structure:

 

Actual controller:

 

 

To change any of the above remarks, the Grantor’s written consent is required.

 




28

 

--------------------------------------------------------------------------------

 

 

 

 

 

Shanghai Lingang Area Development Administration Document

Hu Lin Di Guan Wei Jing [2018] No. 71

 



Confirmation Letter of Shanghai Lingang Area Development Administration on the
Transfer of Unit 04PD-0303 Plot Q01-05 with Industrial Project in Lingang Heavy
Equipment Industrial Zone

 

 

Shanghai Planning and Land Resources Administration Bureau:

 

According to the Memorandum of Cooperation between the Shanghai Municipal
People's Government and Tesla (Shanghai) Co., Ltd. signed on July 10, 2018 and
the Investment Agreement, it is hereby confirmed that Tesla (Shanghai) Co., Ltd.
will participate in the transfer of the Unit 04PD-0303 Plot Q01-05 with industry
project in Lingang Heavy Equipment Industrial Zone. The name of the construction
project is: Tesla Shanghai Gigafactory Project (Phase I). The confirmation
letter is valid for one year.

 

 

Shanghai Lingang Area Development Administration

 

August 7, 2018

 

[Stamp of Shanghai Lingang Area Development Administration]

 

Cc: Tesla (Shanghai) Co., Ltd.

By Office of Shanghai Lingang Area Development Administration, printed and
issued on August 7, 2018 (4 copies were printed in total)

 

 

 

 




29

 

--------------------------------------------------------------------------------

 

Basic Information Form of the Project

 

Project #

LG003-18

Basics of the plot

*Plot name

Plot Q01-05, Unit 04PD-0303, Lingang Heavy Equipment Industrial Zone

*Boundaries of the Plot

North to Lianggang Ave. (Laolitang), south to People’s Pond (Renmintang), west
to Pudong-Fengxian Border River, east to the reserved control line for the East
China Sea Bridge II under planning.

*Affiliation to industrial neighborhood

Lingang Industrial Zone

*Land area

864,885 sq.m

*Plot ratio

Less than 2.0, subject to the approved proposal

*Building density

0.3 – 0.7

*Above-ground building area

350,000 – 550,000 sq.m

30

 

--------------------------------------------------------------------------------

 

Project facts

[Stamp of the Economic and Trade Office of the Shanghai Lingang Area Development
Administration]

*Project name

Tesla Shanghai Gigafactory Project (Phase I)

*Minimum total investment in fixed assets

RMB 14,000,000,000

*Minimum investment intensity

10,850,000 yuan/mu (one mu equals to 666.666 sq.m)

*Sales revenue upon reaching target production

RMB 75,000,000,000/year

*Total tax revenue upon reaching target production

RMB 2,230,000,000/year

*Tax output intensity upon reaching target production

RMB 2,500 /year per sq.m

Minimum land output rate

RMB 57,800,000/mu

Minimum sales output rate

RMB 57,800,000/year per mu

Minimum tax output rate

RMB 1,700,000/year per mu

Maximum output water consumption

Approximately 1.0 cubic meter/RMB 10,000, subject to the final proposal

Maximum output energy consumption

Approximately 0.01 ton std. coal / RMB 10,000, subject to the final proposal.

Minimum  employment

0.08 persons / RMB one million of output value

*Commencement of construction time

6 months after delivery of land

*Completion of construction time

30 months after delivery of land

*Commencement of production time

36 months after delivery of land

*Reaching target production time

5 years after delivery of land

*Type of approved industry (in sub-categories)

3612 NEV manufacture

Environmental protection requirement

Compliant with environmental protection requirement

Lifecycle of the industry (suggested time limit for transfer)

50 years

Profile of the interested land user

*Business name

Tesla (Shanghai) Co., Ltd.

*Contact person

ZHU Xiaotong

Company add.

D203A, 168 Tonghui Rd, Xincheng Town, Nanhui, Pudong 201306

*Tel.

010-59057399

Fax

010-59057003

Business nature

LLC (Wholly Owned HK/MO/TW Enterprise)

Registered capital

RMB 4,670,000,000

31

 

--------------------------------------------------------------------------------

 

Business range

Engaged in the production, sales, maintenance and other after-sales services and
technical development, technical services, technical consultation and technology
transfer in the field of electric vehicles and parts, batteries, energy storage
equipment and photovoltaic products; wholesale and commission agency (except
auction) of products similar to the above-mentioned, import and export business,
after-sales service, and provision of related supporting services; EV
demonstration and product promotion; warehousing; training,

consulting, research and development and technical services related to the
above-mentioned business; enterprise management consulting, business information
consultation, provision of internal financial advice for the corporation group.

Industry involved

3612 EV manufacturing

 

32

 

--------------------------------------------------------------------------------

 

[Page break]

Regulatory requirements

This form is incorporated in the whole process of land supervision as an
annexure to the Grant Contract for State-owned Construction Land Use Right. In
case the building plot ratio and other indicators differ from this form after
completion of the project, it will be handled as a breach of contract under the
Grant Contract for State-owned Construction Land Use Right.

 

Good Faith Commitment

The company solemnly promises that the information filled in this form is true
and valid, and agrees to use this form as an annexure to the “Grant Contract for
State-owned Construction Land Use Right” and that the annexure has the same
legal effect as the Grant Contract for State-owned Construction Land Use Right.
We will strictly implement the above indicators during the project construction
process. Any violation of this form and the indicators therein will be handled
as a breach of contract under the Grant Contract for State-owned Construction
Land Use Right.

Interested land user

Tesla (Shanghai) Co., Ltd.

Filled-in Date

 

[Stamp of Tesla (Shanghai) Co., Ltd.]

Notes:

1. This form is only applicable to the transfer of industrial land with
industrial projects identified by district/county-level administration;

2. The project number consists of the initials of the district or county name
(Chinese characters) + serial number (three digits) + the number of year: for
example, Baoshan would look like BS001-12;

3. Every item with an asterisk “*” is required to be filled out;

4. The “Basic Information Form of the Project” shall be included in the Grant
Contract for State-owned Construction Land Use Right.




33

 

--------------------------------------------------------------------------------

 

Adjustment Instruction of Grant Contract for State-owned Construction Land Use
Right

 

The number included in the brackets in the first page of this Contract is the
version number of contract, which should be 1.0 when the contract is signed for
the first time, and 2.0 when any supplemental contract is signed, and by parity
of reasoning for any further amendment of the contract.

 

 

 

 

34

 